                   Case 19-50920-JKS             Doc 44         Filed 05/04/21       Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                          Case No. 17-12560 (JKS)
et al., 1
                                                                             (Jointly Administered)
                            Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                       Adv. Proc. No. 19-50920 (JKS)
the estates of WOODBRIDGE GROUP OF
 COMPANIES, LLC, et al.,                                                     Ref. Docket No. 43

                            Plaintiff,
         vs.
MARK GOLDFINGER, an individual,

                            Defendant.


                                          AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On April 30, 2021, I caused to be served the “Stipulation of Dismissal of Adversary
   Proceeding,” dated April 29, 2021 [Docket No. 43], by causing a true and correct copy to be
   enclosed securely in a separate postage pre-paid envelope and delivered via first class mail to
   the following party: Mark Goldfinger, 1115 S Elm Drive, #212, Los Angeles, CA 90035.



1         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
          follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
          LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
          California 91423.




                                                          -1-
              Case 19-50920-JKS        Doc 44       Filed 05/04/21     Page 2 of 2




3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                     /s/ Sharna Wilson
                                                                     Sharna Wilson

 Sworn to before me this
 4th day of May, 2021
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022




                                              -2-
